Citation Nr: 1429993	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic liver disability, to include as secondary to service-connected diabetes mellitus, type II (DMII).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. All, Associate Counsel






INTRODUCTION

The Veteran had active military service in the United States Army from May 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By a March 2012 decision, the Board remanded the Veteran's appeal for additional development, to include a VA examination and opinion.  In July 2012, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) denying the Veteran's claim.  As will be discussed below, the Board must again remand the appeal because the claims file does not reflect substantial compliance with the March 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for chronic liver disability on direct and secondary bases.  Specifically, the Veteran contends that his chronic liver disability is a result of exposure to herbicides during service in Vietnam.  Alternatively, he argues that his chronic liver disability was caused or aggravated by his service-connected DMII.

In May 2012, the Veteran was afforded a VA examination in support of his claim.  With regard to service connection on a secondary basis, the examiner opined that the Veteran's fatty liver disease was "less likely than not . . . proximately due to or the result of" his service-connected DMII.  The examiner stated that the Veteran was diagnosed with fatty liver "at about the same time he was diagnosed with hypertension and diabetes.  Therefore, it is less likely than not that his fatty liver was caused by his diabetes."  Further, "his liver enzymes have improved since he stopped drinking[,] which would suggest that it has not been aggravated by his diabetes at this time."

Unfortunately, the Board finds this medical opinion to be inadequate.  First, the examiner opined that it was less likely than not that the Veteran's fatty liver disease was proximately due to or the result of his service-connected DMII because the two diseases were diagnosed at approximately the same time.  This explanation, however, does not address the possibility that the Veteran developed DMII prior to his fatty liver disease.  Simultaneous diagnosis does not equate to simultaneous onset.  Second, the examiner used speculative language with regard to his opinion on aggravation.  Specifically, the examiner opined that the Veteran's improved liver enzymes "would suggest" that his liver disease was not aggravated by his service-connected DMII.  This language is not legally operative and fails to supply the required degree of medical certainty.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).
 
In light of the foregoing, the Board must remand for an addendum opinion.  To ensure that the necessary medical opinion is obtained, the Board requests that the examiner use the specific language emphasized in the directives below when offering the sought after opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the May 2012 VA examiner.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file and a copy of this remand must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record, the examiner is requested to offer the following opinions with regard to secondary service connection:

(a) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's chronic liver disability was caused by or due to the Veteran's service-connected DMII.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's chronic liver disability was aggravated or chronically worsened by his service-connected DMII.  (If aggravation is found, the examiner should attempt to identify the baseline level of disability prior to such aggravation).

A rationale must be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence, under both direct and secondary theories of service connection.  If the benefit sought on appeal is not granted, he and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

